Citation Nr: 1627178	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses, claimed as due to herbicide and/or sun exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971 in the United States Army with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was remanded in September 2013 for additional development and now returns for final appellate review.  For the reasons explained below, the Board finds there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses, is not related to any disease, injury, or incident of service and a malignant tumor did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by October 2011 and January 2012 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided VA medical examinations in November 2011 and August 2012, and an addendum medical opinion was obtained in November 2013. The Board finds that such VA examinations and accompanying opinion are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

This matter was previously before the Board in September 2013.  At that time, the Board remanded the case so as to obtain additional private treatment records, updated VA treatment records, and an addendum medical opinion.  The outstanding private and VA records have been associated with the claims file, and the medical opinion was obtained in November 2013.  Thus, the Board finds that there has been substantial compliance with its directives.  Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends that his present skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses are either related to his presumed exposure to herbicides and/or sun exposure during his service in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law provides a presumption of service connection for certain diseases, of which the only skin condition is chloracne or other acneform disease consistent with chloracne, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In the instant case, as the record reflects that the Veteran served in Vietnam during the necessary time period, his exposure to herbicides is presumed.  However, as he is not diagnosed with a skin disorder recognized as presumptively related to such exposure, service connection on such basis is not warranted.  Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has a current disability in the form of basal cell carcinoma, squamous cell carcinoma, and actinic and seborrheic keratoses as reflected by the treatment records and VA examination reports of record.  Additionally, while the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to his skin other than dermatophytosis of the feet in March 1970, as he had service in the Republic of Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  Likewise, as a practical matter, he was exposed to sunlight during his time in Vietnam.  Thus, the second element of service connection is also satisfied.  Therefore, the only question that remains is whether there is a causal relationship between the Veteran's present skin disorders and either his presumed herbicide exposure or sun exposure.  

The Veteran received his first VA examination November 2011, at which time squamous cell carcinoma and basal cell carcinoma were diagnosed.  In this examination report, the examiner did not offer an opinion as to the etiology of the Veteran's skin conditions.  

Pertinent to the Veteran's allegation that his skin disorder is related to his in-service sun exposure, the August 2012 VA examiner opined that it would require resorting to mere speculation to describe with any degree of medical certainty that the sun exposure specifically during his time on active military duty in Vietnam directly resulted in his current squamous cell carcinoma or basal cell carcinoma to a greater degree than sun exposure that he had in his life at other times.  The rationale provided was that sun exposure is a very well recognized risk factor for the development of basal cell and squamous cell carcinoma.  However, the examiner stated, there was no evidence that the Veteran had excessive sun exposure during the time he was in Vietnam.  The examiner further highlighted that the Veteran worked as a mail clerk and pointed to the fact that the Veteran described no history of excessive sun exposure such as sunburns or phototoxicity.  The examiner did not address the Veteran's contention that his skin disorder was related to exposure to herbicides.  

In the additional medical opinion obtained in November 2013, the VA examiner opined that it was less likely as not that the Veteran's skin conditions were related to his presumed herbicide exposure.  The rationale provided was that, with regard to the Veteran's seborrheic keratosis, this condition was not related to herbicide exposure.  The examiner went on to say this keratosis is largely familiar or genetic in origin.  With regard to basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, the examiner stated there is no medical evidence to support that those conditions were the result of herbicide exposure.  

The November 2013 medical opinion also discussed the issue of sun exposure as it related to the Veteran's skin conditions.  Here, the examiner noted that the Veteran was in Vietnam for approximately 15 months and that he worked as a mail clerk.  The examiner again highlighted that the Veteran described no sunburns or excessive sun exposure during his time in Vietnam.  The examiner next noted that the Veteran's service treatment records had been reviewed and there were no entries with regard to sun exposure conditions such as sunburns, phototoxicity, heat stroke, or other sun-related conditions.  The examiner used these facts to support the opinion that there was no medical basis to support that the Veteran's sun exposure, to specifically include while on active military duty in Vietnam, ultimately resulted in his current skin malignancies, including basal cell carcinoma and squamous cell carcinoma.  The examiner gave the opinion that it was therefore less likely that the sun exposure specifically during the Veteran's time in Vietnam directly resulted in his current squamous cell and basal cell carcinoma.  The examiner noted that the Veteran had nearly 38 years of non-service and non-Vietnam sun-related incidental sun exposure compared to approximately 15 months of incidental sun exposure during Vietnam.

The Board accords great probative weight to the VA examiners' opinions that the Veteran's diagnosed skin disorder is not related to his military service, to include his in-service exposure to herbicides and sun.  In this regard, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such opinions are afforded great probative weight.

The Board notes that, in contrast to the VA examiners' opinions, the Veteran's private dermatologist offered a positive nexus opinion in May 2012.  In this regard, she noted that she been seeing the Veteran since 1997.  The dermatologist stated that the Veteran had basal cell carcinoma, actinic keratoses, and squamous cell carcinoma removed.  The dermatologist further stated that these conditions were "related to sun exposure so any exposures that increased his sun exposure could have contributed to the formation of these skin cancers."

Though the Board acknowledges the letter from the Veteran's dermatologist, the Board finds this to be outweighed by the probative medical opinions offered by the VA examiners and thus service connection is not warranted.  This is so because the private dermatologist only stated the Veteran's conditions were "related to" sun exposure and that sun exposure "could have contributed to" the formation of skin cancers.  Both the August 2012 and November 2013 VA examiners acknowledged the effect the sun has on the formation of the Veteran's conditions.  However, both these VA examiner also noted that the Veteran did not report a history of, nor did his service treatment records reflect, sun exposure conditions.  The Board acknowledges that the August 2012 examiner could not opine as to the ultimate question without resort to mere speculation.  Despite this, the medical opinion obtained in November 2013 related that it was less likely that the Veteran's approximately 15 months in Vietnam as a mail clerk led to his present skin disorders as opposed to the 38 years of incidental sun exposure while not on active duty.  Thus, the May 2012 private opinion is accorded less probative weight than the VA examiners' opinions. 

The Board further observes that, in advancing his case, the Veteran has provided his own statements that his skin disorders are related to his in-service exposure to herbicides and/or sun.  However, while his skin conditions are capable of lay observation, the question of the etiology of such disorders is a complex medical inquiry requiring specialized training and knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation of a skin condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of a skin disorder requires knowledge of the impact that chemicals and sunlight have on the skin.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

However, as the Veteran's skin disorders are capable of lay observation, the Board has considered his statements as to the onset of such disorders.  In this regard, he has not alleged that such conditions had their onset during service or within one year of his discharge.  In this regard, while his service treatment records reflect treatment for dermatophytosis of the feet in March 1970, such is a separate skin disorder than those currently present and the remainder of the evidence fails to show such a diagnosis thereafter.  Rather, the evidence reflects that the Veteran's first indication after service of a skin condition was in October 1981 when he had a papillar compound nevus of skin of the left groin.  Furthermore, the first treatment for his current conditions occurred in January 1984 when he had an actinic keratosis of skin of the forehead and in January 1997 when he was first treated for basal cell carcinoma.  Furthermore, while he filed his initial claim for compensation in March 1971, he did not include a skin disorder and, on a July 1971 VA examination, his skin was clear upon examination.   Moreover, the Veteran has not alleged a continuity of skin symptomatology since service; rather, he simply contends that his current condition is related to his in-service exposure to herbicides and/or sun.  Consequently, the Board finds that the Veteran's skin disorder did not have its onset during service, or, with regard to a malignant tumor, manifested within one year of service, to include on the basis of continuity of symptomatology.  Therefore, service connection on a direct and/or presumptive basis is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a skin disorder, to include basal cell carcinoma, squamous cell carcinoma, and keratoses, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


